Exhibit 10.5

 

LOGO [g15237img001.jpg]   News Corporation

 

NEWS RELEASE

 

For Immediate Release   Contact: Andrew Butcher 212-852-7070

 

Lachlan Murdoch Resigns From Executive Roles at News Corporation

 

NEW YORK, NY, July 29, 2005 – News Corporation chairman and chief executive
officer Mr. Rupert Murdoch today announced that the Company’s deputy chief
operating officer, Mr. Lachlan Murdoch, will resign from his executive roles
with the Company, effective August 31, 2005.

 

Mr. Murdoch joined the Company in 1994 and has served in various capacities,
most recently as Deputy Chief Operating Officer of News Corporation and
Publisher of the New York Post.

 

In addition to remaining as a director of the Company Lachlan Murdoch will
advise the Company in a number of areas.

 

Lachlan Murdoch said: “I have today resigned my executive position at News
Corporation. I will remain on the board and I am excited about my continued
involvement with the Company in a different role.

 

“I look forward to returning home to Australia with my wife, Sarah, and son,
Kalan, in the very near future. I would like especially to thank my father for
all he has taught me in business and in life. It is now time for me to apply
those lessons to the next phase of my career.”

 

Rupert Murdoch said: “I am particularly saddened by my son’s decision and thank
him for his terrific contribution to the company, and also his agreement to stay
on the board and advise us in a number of areas. I have respected the
professionalism and integrity that he has exhibited throughout his career at
News Corporation.

 

“His achievements include driving all of his reporting divisions to record
profits and the New York Post to its highest-ever circulation. I am grateful
that I will continue to have the benefit of Lachlan’s counsel and wisdom in his
continued role on the Company’s board.”

 

News Corporation (NYSE: NWS, NWS.A; ASX: NWS, NWSLV) had total assets as of
March 31, 2005 of approximately US$56 billion and total annual revenues of
approximately US$23 billion. News Corporation is a diversified international
media and entertainment company with operations in eight industry segments:
filmed entertainment; television; cable network programming; direct broadcast
satellite television; magazines and inserts; newspapers; book publishing; and
other. The activities of News Corporation are conducted principally in the
United States, Continental Europe, the United Kingdom, Australia, Asia and the
Pacific Basin.

 

1211 AVENUE OF THE AMERICAS • NEW YORK, NEW YORK 10036 • newscorp.com